id office uilc cca_2010022417050016 -------------- number release date from ------------------- sent wednesday date pm to ------------------- cc ------------------------------------------- subject your question about d -2 hi ------- -- as discussed here is a brief and necessarily general summary of the application of d -2 to a hypothetical set of facts basic facts m a member of a consolidated_group holds all the stock of s with an aggregate basis of dollar_figure m sells the s stock to an unrelated party for dollar_figure recognizing a loss of dollar_figure the stock loss is subject_to d -2 and m will use the disconformity method in notice_2004_58 to determine its allowable loss the gain amount total gains recognized by s on the disposition of assets while in the under notice_2004_58 subsidiary stock loss is disallowed to the extent of the smallest of the following three factors group asset basis -- basically s's net built-in_gain and the disconformity_amount the excess if any of m's basis in s stock over s's net the net_positive_adjustment the greater of the total investment adjustments applied to m's basis in s under excluding any adjustments for distributions and zero -- basically the net amount m's basis was increased by -32 adjustments excluding the effect of any distributions m first computed its notice_2004_58 factors as gain amount dollar_figure disconformity_amount dollar_figure and net_positive_adjustment dollar_figure the total adjustments under actually totaled a negative dollar_figure so the disconformity_amount is zero the greater of dollar_figure and negative dollar_figure using these factors m's disallowance amount would be dollar_figure the smallest of the three factors and m would be allowed to claim its entire dollar_figure stock loss however if it is determined that prior to the stock sale s distributed an asset with a basis of dollar_figure and a value of dollar_figure s would recognize a dollar_figure gain under sec_311 and m's notice_2004_58 computations would be revised as follows stock basis dollar_figure dollar_figure gain recognized - dollar_figure distribution the value of the property distributed dollar_figure stock loss dollar_figure note the parties would have no reason to change the purchase_price b c the original dollar_figure purchase_price value already reflected the fact that s no longer held the distributed property revised notice_2004_58 factors gain amount original dollar_figure dollar_figure gain recognized on distribution_of_property dollar_figure disconformity_amount dollar_figure there would be no change because the gain realized and amount distributed would move the inside and outside bases in tandem and net_positive_adjustment dollar_figure the greater of zero and dollar_figure the total investment adjustments under exclusive of distributions the sum of the original negative dollar_figure and the positive dollar_figure from the b gain on the distribution using these factors m's disallowance amount is dollar_figure the smallest of the three factors and m is entitled to claim none of its dollar_figure stock loss please let me know if you have any further questions on the application of d -2 or notice_2004_58 thanks
